MCCARTHY, J.
This is an appeal from an order of the trial court sustaining respondent’s motion to strike appellant’s second amended complaint from the files. No judgment was entered.
Such an order is not appealable. (C. S., sec. 7152.) The order not being appealable, this court has no jurisdiction and the appeal should be dismissed on the court’s own motion. (Holter v. Hauser, 33 Ida. 406, 195 Pac. 628; Davis v. Bach, 33 Ida. 551, 196 Pac. 673; Continental etc. Bank v. Werner, 33 Ida. 764, 198 Pac. 471.) It is so ordered. Costs are awarded to respondents.
Rice, C. J., and Dunn and Lee, JJ., concur.